                Case 1:21-mj-00584-LTW Document 12 Filed 06/23/21 Page 1 of 1
MAGISTRATE’S CRIMINAL MINUTES - REMOVALS (Rule 5 & 5.1)                             FILED IN OPEN COURT
                                                                            DATE:       06/23/2021        @     12:04 p.m.

                                                                            TAPE:       FTR

                                                                           TIME IN COURT:                 16 mins.

 MAGISTRATE JUDGE           LINDA T. WALKER               COURTROOM DEPUTY CLERK:                  Sonya Coggins

 CASE NUMBER:               1:21-MJ-584-LTW               DEFENDANT’S NAME:              Kevin Douglas Creek

 AUSA:           Ryan Buchanan                            DEFENDANT’S ATTY:              David Joyner

 USPO / PTR:                                              (X ) Retained     ( ) CJA      ( ) FDP     ( ) Waived

      ARREST DATE

      Initial appearance hearing held.                                                Defendant informed of rights.

      Interpreter sworn:
                                                COUNSEL

      ORDER appointing Federal Defender as counsel for defendant.

      ORDER appointing                                                      as counsel for defendant.

      ORDER: defendant to pay attorney’s fees as follows:

                                         IDENTITY / PRELIMINARY HEARING

      Defendant WAIVES identity hearing.                                                    WAIVER FILED

      Identity hearing HELD.               Def is named def. in indictment/complaint; held for removal to other district.

      Defendant WAIVES preliminary hearing in this district only.                           WAIVER FILED

      Preliminary hearing HELD.            Probable cause found; def. held to District Court for removal to other district

      Commitment issued.

                                      BOND/PRETRIAL DETENTION HEARING

 X    Defendant appeared before the court for a proposed release on                                     @
      bond. AUSA Ryan Buchanan advised the court that the AUSA
      in the charging district opposes bond and that the appropriate
      place for Mr. Creek’s appeal is the D.C. District Court. Counsel
      for Defendant advised the court that he will consult with the
      AUSA in the charging district as well as the District Court to see
      what the appropriate measures would be for Defendant’s
      release on bond. Defendant remanded to custody of the United
      States Marshal until further notice.


      Pretrial hearing set for                       @                             ()      In charging district.)

      Bond/Pretrial detention hearing held.

      Government motion for detention ( ) GRANTED            ( ) DENIED

      Pretrial detention ordered.              Written order to follow.

      BOND set at                                    NON-SURETY                    SURETY

                        cash                         property                      corporate surety ONLY

      SPECIAL CONDITIONS:
